NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2308-18T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DEON A. DOYLE-BAKER,

     Defendant-Appellant.
________________________

                   Submitted January 4, 2021 – Decided January 22, 2021

                   Before Judges Fasciale and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 16-06-
                   1122.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Laura B. Lasota, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (Patrick F. Galdieri, II,
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      After pleading guilty, defendant appeals from his convictions for second-

degree possession of a controlled dangerous substance (CDS) with intent to

distribute, N.J.S.A. 2C:35-5(a) and N.J.S.A. 2C:35-5(b)(2); and second-degree

possession of a firearm while possessing CDS with intent to distribute, N.J.S.A.

2C:39-4.1. The police conducted a proper field inquiry, obtained a search

warrant, and seized the CDS and loaded gun from defendant's car. The record

supports the order denying defendant's motion to suppress, and the sentence is

not excessive. We therefore affirm.

      On appeal, defendant argues:

            POINT I

            THE TRIAL [JUDGE] ERRED IN DENYING
            DEFENDANT'S    MOTION    TO   SUPPRESS
            EVIDENCE     BECAUSE     THE    INITIAL
            INTERACTION BETWEEN THE DETECTIVES
            AND DEFENDANT WAS NOT A FIELD INQUIRY,
            BUT RATHER, AN INVESTIGATORY STOP THAT
            WAS NOT SUPPORTED BY REASONABLE
            SUSPICION. THEREFORE, THE SEIZURE OF
            CONTRABAND FROM DEFENDANT'S CAR
            PURSUANT TO A LATER-OBTAINED SEARCH
            WARRANT      WAS    FRUIT    OF     THE
            UNCONSTITUTIONAL STOP THAT MUST BE
            SUPPRESSED.




                                                                        A-2308-18T3
                                       2
            POINT II

            DEFENDANT'S SENTENCE IS MANIFESTLY
            EXCESSIVE AND MUST BE REDUCED.


                                        I.

      In our review of the grant or denial of a motion to suppress, we "must

defer" to the motion judge's factual findings "so long as those findings are

supported by sufficient evidence in the record." State v. Dunbar, 229 N.J. 521,

538 (2017) (quoting State v. Hubbard, 222 N.J. 249, 262 (2015)). We ordinarily

defer to those findings because they "are substantially influenced by [the

judge's] opportunity to hear and see the witnesses and to have the 'feel' of the

case, which a reviewing court cannot enjoy." State v. Lamb, 218 N.J. 300, 313

(2014) (quoting State v. Elders, 192 N.J. 224, 244 (2007)). We will disregard

those findings only when a trial judge's findings of fact are "so clearly mistaken

that the interests of justice demand intervention and correction."        State v.

Hagans, 233 N.J. 30, 37-38 (2018) (quoting State v. Gamble, 218 N.J. 412, 425

(2014)). We review a motion judge's legal conclusions de novo. Dunbar, 229

N.J. at 538. Here, the facts regarding the detective's inquiries for identification

were essentially undisputed.




                                                                           A-2308-18T3
                                        3
       Both the federal and State constitutions protect citizens against

unreasonable searches and seizures. See U.S. Const. amend. IV; N.J. Const. art.

I, ¶ 7; see also State v. Terry, 232 N.J. 218, 231 (2018).         "The test of

reasonableness cannot be fixed by per se rules; each case must be decided on its

own facts." Terry, 232 N.J. at 231 (quoting South Dakota v. Opperman, 428

U.S. 364, 372-73 (1976)). Defendant maintains that the initial inquiries of the

detectives amounted to an investigative stop unsupported by reasonable

suspicion.

       There are three types of interactions with law enforcement, each involving

different constitutional implications depending on the event's impact on an

individual's freedom to leave the scene. First, a "field inquiry is essentially a

voluntary encounter between the police and a member of the public in which the

police ask questions and do not compel an individual to answer."         State v.

Rosario, 229 N.J. 263, 271 (2017). The individual is free to leave; therefore,

field inquiries do not require a well-grounded suspicion of criminal activity

before commencement. Id. at 271-72; see also Elders, 192 N.J. at 246. Second,

an investigatory stop or detention, sometimes referred to as a Terry1 stop,

involves a temporary seizure that restricts a person's movement. A Terry stop


1
    Terry v. Ohio, 392 U.S. 1 (1968).
                                                                         A-2308-18T3
                                        4
implicates a constitutional requirement that there be "'specific and articulable

facts which, taken together with rational inferences from those facts,' give rise

to a reasonable suspicion of criminal activity." Elders, 192 N.J. at 247 (quoting

State v. Rodriguez, 172 N.J. 117, 126 (2002)).         Third, an arrest requires

"probable cause and generally [are] supported by an arrest warrant or by

demonstration of grounds that would have justified one." Rosario, 229 N.J. at

272.

       When "determining whether a seizure occurred, a judge must consider

whether 'in view of all of the circumstances surrounding the incident, a

reasonable person would have believed that he [or she] was not free to leave.'"

State v. Stovall, 170 N.J. 346, 355 (2002) (alteration in original) (quoting United

States v. Mendenhall, 446 U.S. 544, 554 (1980)). To establish that a stop was

valid, the State has the burden of proving that the police were aware of "specific

and articulable facts which, taken together with rational inferences from those

facts, [gave] rise to a reasonable suspicion of criminal activity." State v. Mann,

203 N.J. 328, 338 (2010) (quoting State v. Pineiro, 181 N.J. 13, 20 (2004)); see

Terry, 392 U.S. at 20. If there was no reasonable suspicion, evidence discovered

during a search conducted during the detention is subject to exclusion. State v.

Chisum, 236 N.J. 530, 546 (2019).


                                                                           A-2308-18T3
                                        5
      To determine whether reasonable suspicion exists, a judge must consider

the totality of the circumstances, viewing the "whole picture" rather than taking

each fact in isolation. State v. Nelson, 237 N.J. 540, 554-55 (2019) (quoting

Stovall, 170 N.J. at 361).      This analysis also considers police officers'

"background and training," id. at 555, including their ability to "make inferences

from and deductions about the cumulative information available to them that

'might well elude an untrained person.'" Ibid. (quoting United States v. Arvizu,

534 U.S. 266, 273 (2002)).          "'Furtive' movements by [a] defendant,"

unaccompanied by other circumstances, "cannot provide reasonable and

articulable suspicion to support a detention in the first instance." Rosario, 229

N.J. at 277; see State v. Dunbar, 434 N.J. Super. 522, 527 (App. Div. 2014).

      Investigative stops are justified, even absent probable cause, "if the

evidence, when interpreted in an objectively reasonable manner, shows that the

encounter was preceded by activity that would lead a reasonable police officer

to have an articulable suspicion that criminal activity had occurred or would

shortly occur."   State v. Davis, 104 N.J. 490, 505 (1986).        Judges are to

determine whether the totality of the circumstances gives rise to an "articulable

or particularized suspicion" of criminal activity, not by use of a strict formula,

but "through a sensitive appraisal of the circumstances in each case." Ibid. Our


                                                                          A-2308-18T3
                                        6
Supreme Court recognized the two-step analysis set forth in United States v.

Cortez, 449 U.S. 411 (1981),

            for determining whether the totality of circumstances
            creates a "particularized suspicion." A [judge] must
            first consider the officer's objective observations. The
            evidence collected by the officer is "seen and weighed
            not in terms of library analysis by scholars, but as
            understood by those versed in the field of law
            enforcement.       [A] trained police officer draws
            inferences and makes deductions . . . that might well
            elude an untrained person. The process does not deal
            with hard certainties, but with probabilities." Second,
            a [judge] must determine whether the evidence "raise[s]
            a suspicion that the particular individual being stopped
            is engaged in wrongdoing."

            [Davis, 104 N.J. at 501 (alterations in original)
            (citations omitted) (quoting Cortez, 449 U.S. at 418).]

      Here, the judge found two detectives observed defendant inspecting a

disabled vehicle with its hood up in a parking lot of a big box store. As the

judge indicated, the detectives did not know defendant's connection to the

vehicle or whether he needed help. The detectives were initially engaged in a

community caretaking function, and as part of a field inquiry, asked defendant

to identify himself and produce identification. In so doing, they learned that

defendant had an open warrant. Around this time, defendant shouted to an

unidentified male walking nearby to contact a tow truck and made a gesture with

his hand, which the officer interpreted to mean a firearm was in the vehicle. The

                                                                         A-2308-18T3
                                       7
detectives then obtained a search warrant, seized the gun and cocaine, arrested

defendant, and charged him with committing these second-degree crimes.

      A mere request for identification does not escalate a field inquiry into an

investigatory stop, so long as the officer's questions are not overbearing and do

not give the impression that the person is not free to refuse the request or was

the target of an investigation. Here, there are no credible facts that show that

the request for identification escalated the inquiry to an investigative stop.

Indeed, there is no evidence of any demands or orders by the detectives that

defendant was not free to refuse. The record does not reflect the inquiries were

accusatory in any way, or that the detectives acted in an overbearing or harassing

manner.

                                       II.

      We reject defendant's argument that he received an excessive sentence.

After finding aggravating factors three, six, and nine outweighed the mitigating

factors, the judge sentenced defendant in accordance with the negotiated plea

agreement to an aggregate term of twelve years in prison with six years of parole

ineligibility. Defendant was extended-term eligible due to his criminal record,

which included four juvenile adjudications, municipal court convictions, and an

indictable adult conviction.


                                                                          A-2308-18T3
                                        8
      Our review of a trial judge's sentencing determination is deferential. State

v. Lawless, 214 N.J. 594, 606 (2013). We are "bound to affirm a sentence, even

if [we] would have arrived at a different result, as long as the [sentencing judge]

properly identifie[d] and balance[d] aggravating and mitigating factors that

[were] supported by competent credible evidence in the record." Ibid. (quoting

State v. Natale, 184 N.J. 458, 489 (2005)).

      We may only vacate a sentence where: (1) "the sentencing guidelines[]

were violated"; (2) the aggravating or mitigating factors considered were not

"based upon competent credible evidence in the record"; or (3) "even though the

court sentenced in accordance with the guidelines, nevertheless the application

of the guidelines to the facts of th[e] case makes the sentence clearly

unreasonable so as to shock the judicial conscience." State v. Roth, 95 N.J. 334,

364-65 (1984). "A sentence imposed pursuant to a plea agreement is presumed

to be reasonable because a defendant voluntarily '[waived] . . . his right to a trial

in return for the reduction or dismissal of certain charges, recommendations as

to sentence and the like.'"      State v. Fuentes, 217 N.J. 57, 70-71 (2014)

(alterations in original) (quoting State v. Davis, 175 N.J. Super. 130, 140 (App.

Div. 1980)). However, "[e]ven a sentence recommended as part of a plea




                                                                             A-2308-18T3
                                         9
agreement . . . may be vacated if it does not comport with the sentencing

provisions of our Code of Criminal Justice." Id. at 71.

      Exercising our deferential standard of review, we are satisfied that the

sentencing judge adhered to sentencing guidelines and relied upon competent

and credible evidence, and the sentence was not "clearly unreasonable so as to

shock the judicial conscience." Id. at 70 (quoting Roth, 95 N.J. at 365).

      Affirmed.




                                                                            A-2308-18T3
                                      10